            Case: 2:21-cv-04168-JLG-KAJ Doc #: 3 Filed: 08/13/21 Page: 1 of 1 PAGEID #: 29
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                 SouthernDistrict
                                             __________   Districtofof__________
                                                                       Ohio


            QUANTA TECHNOLOGIES, LLC                           )
                             Plaintiff                         )
                                v.                             )      Case No.
      ZURICH AMERICAN INSURANCE COMPANY                        )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Zurich American Insurance Company.                                                                           .


Date: 08/13/2021                                                                      /s/ Jennifer L. Mesko
                                                                                          Attorney’s signature


                                                                                   Jennifer L. Mesko (0087897)
                                                                                     Printed name and bar number

                                                                                       TUCKER ELLIS LLP
                                                                                   950 Main Avenue, Suite 1100
                                                                                      Cleveland, OH 44113

                                                                                                Address

                                                                                  jennifer.mesko@tuckerellis.com
                                                                                            E-mail address

                                                                                           (216) 592-5000
                                                                                           Telephone number

                                                                                           (216) 592-5009
                                                                                             FAX number
